Title: The Comte de Vergennes to John Adams: A Translation, 18 July 1781
From: Vergennes, Charles Gravier, Comte de
To: Adams, John



Versailles, 18 July 1781

I have received, sir, the letter which you did me the honor to write to me the 13th of this month. It was owing to the confidence I placed in your judgment and zeal for your country that I entrusted to you the propositions of the two imperial courts and requested that you would make such observations as you might think them susceptible of. Things are not yet sufficiently advanced to admit of communicating them to the mediating courts. As you have seen in the sketch of our answer, there are preliminaries to be adjusted with respect to the United States, and until they are, you cannot appear and consequently you cannot transact anything officially with respect to the two mediators. By so doing you would hazard and expose the dignity of the character with which you are invested.
I have the honor to be very perfectly, sir, your most humble and most obedient servant

De Vergennes

